SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form N-8A NOTIFICATION OF REGISTRATION FILED PURSUANT TO SECTION 8(a) OF THE INVESTMENT COMPANY ACT OF 1940 The undersigned investment company hereby notifies the Securities and Exchange Commission that it registers under and pursuant to the provisions of Section 8(a) of the Investment Company Act of 1940 and in connection with such notification of registration submits the following information: Name: AMERICAN FUNDS MORTGAGE FUND Address of Principal Business Office (No. & Street, City, State, Zip Code): One Market Steuart Tower, Suite 1800 San Francisco, California 94105 Telephone Number (including area code): 415/421-9360 Name and Address of Agent for Service of Process: Timothy W. McHale, Esq. Fund Business Management Group Capital Research and Management Company 333 South Hope Street Los Angeles, CA 90071 Check Appropriate Box: Registrant is filing a Registration Statement pursuant to Section 8(b) of the Investment Company Act of 1940 concurrently with the filing of Form N-8A: YES: XNO: Page 2 SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has caused this notification of registration to be duly signed on its behalf in the City of Los Angeles, State of California, on the 6th day of August, 2010. Signature: AMERICAN FUNDS MORTGAGE FUND(Name of Registrant) By:/s/ Kristine M. Nishiyama Kristine M. Nishiyama, Trustee Attest:/s/ Courtney R. Taylor Courtney R. Taylor, Trustee
